ORDER
PER CURIAM.
Richard Crews (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing following a remand to the motion court for specific findings of fact and conclusions of law on three of Movant’s allegations. Movant now appeals after remand. However, Movant’s sole point was already addressed in his previous appeal and, thus, the law of the case doctrine applies. See State v. Graham, 13 S.W.3d 290, 293 (Mo. banc 2000). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).